             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:20-cr-00094-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )             ORDER
                                )
DAVID STUART LUTZ,              )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the parties’ Joint Motion for

Peremptory Trial Setting [Doc. 24] and the parties’ Joint Motion for

Reconsideration of Order Denying Motion to Continue [Doc. 36].

     On September 16, 2020, the Defendant was charged in a Bill of

Indictment with one count of knowingly transporting, and causing to be

transported, hazardous waste without a manifest required by the United

States or by the State of North Carolina, and aiding and abetting the same,

in violation of 42 U.S.C. § 6928(d)(5) and 18 U.S.C. § 2; one count of

knowingly transporting, and causing to be transported, hazardous waste to

a facility that does not have a permit issued by the United States or by the

State of North Carolina to receive and store hazardous waste, and aiding

and abetting the same, in violation of 42 U.S.C. § 6928(d)(1) and 18 U.S.C.


     Case 1:20-cr-00094-MR-WCM Document 39 Filed 09/01/21 Page 1 of 3
§ 2; and one count of knowingly storing, and causing to be stored, hazardous

waste, at or near a property without a permit issued by the United States or

by the State of North Carolina to receive and store hazardous waste, and

aiding and abetting the same, in violation of 42 U.S.C. § 6928(d)(2)(A) and

18 U.S.C. § 2. [Doc. 1]. After being continued a number of times [Docs. 11,

15, 18, 20, 22], this matter is currently scheduled for trial during the

September 7, 2021 trial term. The parties have requested a peremptory trial

setting for September 7, 2021. [Doc. 24].

      On August 19, 2021, the Defendant moved for a continuance of the

trial date, citing a number of concerns related to the COVID-19 pandemic.

[Doc. 29]. On August 24, 2021, the Court denied the Defendant’s motion.

[Text-Only Order entered Aug. 24, 2021].

      The Defendant, joined by the Government, now moves for

reconsideration of the Order denying the motion for continuance. [Doc. 36].

For grounds, the Defendant states a number of reasons, set forth in a sealed

memorandum, related to medical emergencies experienced by counsel’s

family members and other circumstances which would prevent counsel for

both parties for preparing properly for trial. [See Doc. 37].

      The Court finds the case should be continued.             If the requested

continuance were not granted, the Court finds that counsel would be denied
                                       2



     Case 1:20-cr-00094-MR-WCM Document 39 Filed 09/01/21 Page 2 of 3
“the reasonable time necessary for effective preparation, taking into account

the exercise of due diligence.” 18 U.S.C. § 3161(h)(7)(B)(iv). For the reasons

stated herein, the ends of justice served by the granting of the continuance

outweigh the best interests of the public and the Defendant in a speedy trial.

See 18 U.S.C. § 3161(h)(7)(A).

      In light of the continuance of the trial, the parties’ Joint Motion for

Peremptory Trial Setting is moot.

      IT IS, THEREFORE, ORDERED that the parties’ Joint Motion for

Reconsideration of Order Denying Motion to Continue [Doc. 36] is

GRANTED, and the above-captioned case is CONTINUED from the

September 7, 2021 term in the Asheville Division.

      IT IS FURTHER ORDERED that the parties’ Joint Motion for

Peremptory Trial Setting [Doc. 24] is DENIED AS MOOT.

      IT IS SO ORDERED.
                           Signed: September 1, 2021




                                          3



     Case 1:20-cr-00094-MR-WCM Document 39 Filed 09/01/21 Page 3 of 3
